

117 HR 5537 IH: Toxic-Free Beauty Act of 2021
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5537IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Ms. Schakowsky (for herself and Mrs. Fletcher) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to ban certain substances in cosmetic products, and for other purposes.1.Short titleThis Act may be cited as the Toxic-Free Beauty Act of 2021.2.Ban on certain substances in cosmetic productsSection 601 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361) is amended—(a)by inserting after subsection (e) the following:(f)If it bears or contains a perfluoroalkyl substance or polyfluoroalkyl substance that is man-made and has at least 1 fully-fluorinated carbon atom, dibutyl phthalate, diethylhexyl phthalate, formaldehyde, paraformaldehyde, methylene glycol, quaternium-15, mercury, isobutylparaben, isopropylparaben, m-Phenylenediamine (including the salts of such substance), and o-Phenylenediamine (including the salts of such substance)..(b)Effective dateSection 601(f) of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a), takes effect beginning on January 1, 2025.